UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1107


STARSHA M. SEWELL, M.Ed.,

                    Plaintiff - Appellant,

             v.

STRAYER UNIVERSITY; ROBERT SILBERMAN; KARL MCDONNELL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:16-cv-00159-PWG)


Submitted: May 9, 2017                                            Decided: May 17, 2017


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se. Denise E. Giraudo, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s order dismissing this employment

discrimination action and imposing a prefiling injunction. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Sewell’s informal brief does not challenge the basis for the district court’s disposition,

Sewell has forfeited appellate review of the court’s order. See Williams v. Giant Food

Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2